          Case 2:18-cv-02781-JP Document 26 Filed 02/06/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

                      Plaintiff,
v.

CHIMES OF FREEDOM, LLC,                                 Case No. 2:18-cv-02781-JP
a Delaware Limited Liability Company, and
HHLP LIBERTY LESSEE, LLC,
a Delaware Limited Liability Company,

                  Defendants.
_________________________________           /

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, HELEN SWARTZ, and Defendants, CHIMES OF FREEDOM, LLC and HHLP

LIBERTY LESSEE, LLC,           by and through their respective undersigned counsels, hereby

stipulate that this case be dismissed with prejudice, with each party to bear its/her own fees,

costs, and disbursements. Plaintiff and Defendants respectfully request that this Court enter an

Order of Dismissal with Prejudice.

       Respectfully submitted this 6th day of February, 2019.

s/ Lawrence A. Fuller                              /s/ Elizabeth M. Rodriguez
Lawrence A. Fuller, Esq.                           Elizabeth M. Rodriguez
Fuller, Fuller & Associates, P.A.                  Florida Bar No. 821690
12000 Biscayne Boulevard, Suite 502                FordHarrison
North Miami, FL 33181                              1 SE Third Avenue, Suite 2130
Telephone: 305.891.5199                            Miami, Florida 33131
Facsimile: 305.893.9505                            Telephone: (305) 808-2143
lfuller@fullerfuller.com                           Facsimile: (305) 808-2101
and                                                Email: erodriguez@fordharrison.com
David S. Dessen, Esq. (I.D. 17627)                 and
Dessen, Moses & Rossito                            Mark A. Saloman (71195)
600 Easton Road                                    FordHarrison, LLP
Willow Grove, PA 19090                             300 Connell Drive, Suite 4100
Telephone: 215.496.2902                            Berkley Heights, NJ 07922
Facsimile: 215.564.2879                            Telephone: 973-646-7300
ddessen@dms-lawyer.com                             Facsimile: 973-646-7301
Attorneys for Plaintiffs                           Email: msaloman@fordharrison.com
                                                   Attorneys for Defendants
           Case 2:18-cv-02781-JP Document 26 Filed 02/06/19 Page 2 of 2




                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 6th day of February, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record or pro se parties identified on the

Service List below in the manner specified, either via transmission of Notices of Electronic

Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

who are not authorized to receive electronically Notices of Electronic Filing.


                                                     s/ Elizabeth M. Rodriguez


                                            SERVICE LIST


Lawrence A. Fuller, Esq.
Fuller, Fuller & Associates, P.A.
12000 Biscayne Boulevard
Suite 502
North Miami, FL 33181
Telephone: 305-891-5199
Email: lfuller@fullerfuller.com

David S. Dessen, Esq.
Dessen, Moses & Rossitto
600 Easton Road
Willow Grove, PA 19090-2591
Telephone: 215-584-4800
Email: ddessen@dms-lawyer.com




WSACTIVELLP:10353669.1
